PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/837,770
Filing Date: 11 Dec 2017
Appellant(s): Karlen et al.



__________________
Erik A. Wright
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/22/2021.


(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 8/25/2020 from which the appeal is taken have been modified by the advisory action dated 10/15/2020.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  
The following ground(s) of rejection are applicable to the appealed claims.

Claims 6, 7, 9, 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20170126087 (“Soderberg”) as applied in the final rejection to claims 1 (now cancelled and incorporated into claim 9), 9 and 10 (now cancelled and incorporated into claim 9.) 

Claims 3-5 and 12 rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20170126087 (“Soderberg”) as applied to Claim 9, and further in view of US Pub. No. 20080044679 (“Maeda et al.”). 

Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20170126087 (“Soderberg”) as applied to Claim 9 above, and further in view of Bartkowiak, Konrad, et al. “New Developments of Laser Processing Aluminum Alloys via Additive Manufacturing Technique.” Physics Procedia, vol. 12, 2011, pp. 393-401 (“Bartkowiak et al.”).




(2) Response to Argument
The instant claims are to a three -dimensional magnetic component comprising an aluminum alloy matrix and a plurality of magnetic particles dispersed throughout the matrix, as claimed.   The independent claim claims are rejected under 35 USC 103 as being obvious over Soderberg.
Appellant argues that Soderberg is silent as to any specific qualitative or quantitative concentrations of magnetic particles within the component as a whole, and further as to any information from which a person skilled in the art could derive magnetic particle density (e.g., mass or volume of the component).  Instead, appellant argues, Soderberg’s teaching are limited to variously concentrating magnetic particles in regions of the matrix to balance structural and magnetic requirements.  Thus, appellant concludes that it would not be obvious to a person of ordinary skill in the art with a mere teaching of magnetic particle concentrations with a component to arrive at a component with a magnetic particle density ranging from 25% to 74%.  
Appellant’s arguments are unpersuasive.  A magnet is a material or object that exhibits properties of magnetism, such as producing a magnetic field.  It is not an unknown ideology that more magnetic particles within a component (i.e. a higher magnetic density) yield a higher and stronger magnetism.  That is, one of ordinary skill in the art would recognize that a magnetic component with a high magnetic particle density will yield a higher magnetism strength compared to a same component but with a lower magnetic particle density.  This is also recognized in Soderberg.  Soderberg discloses that a field strength in magnets is a function of a magnetic material density, inter alia [0110].  A highly compacted permanent magnet, a magnetically strong material, is capable of having a very high magnetic material density [0115].  Magnetic material density can be reduced by integrating a nonmagnetic material (component matrix material interspersed with magnetic particles) [0115].  

Soderberg teaches a three-dimensional magnetic component comprising an aluminum alloy matrix and a plurality of coated magnetic particles dispersed throughout said matrix (Figs. 1-5, [0017], [0180], [0183], [0209], [0212], [0263], and [0307]).  The magnetic component comprising the magnetic particles and metal matrix is formed to create a dense component as necessary [0210] by undergoing a densification process ([0299] and [0308]).  Soderberg further teaches the placement of the magnetic particles within the matrix is optimized to obtain a component with desirable impact resistance and structural integrity [0265].  
Therefore, it would have been obvious to one of ordinary skill in the art to tailor the density of a magnetic component for the intended application, (i.e. a weak magnetic component vs a strong magnetic component).  Based on the intrinsic properties of magnets, the Examiner maintains that it would have been obvious to one of ordinary skill in the art for Soderberg to optimize a magnetic particle density within the broad range of 25% to 74% in order to achieve a magnetic component with desirable magnetism with structural and load bearing properties [0265].  Appellant has not provided evidence of unexpected results, any criticality, or a showing establishing an unobvious difference between the claimed product and the prior art product not possessing or achieving the claimed magnetic particle density.   
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/LC/
Lisa Chau
Art Unit 1785      




Conferees:
/MARK RUTHKOSKY/Supervisory Patent Examiner, Art Unit 1785      

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                                                                                                                                                                                                                          

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.